DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim.  The Examiner is further withdrawing the second claim 31, elected Species E does not disclose a step of injecting a therapy.  This is disclosed in conjunction with Figure 9 which is non-elected Species I.  Election was made without traverse in the replies filed on December 7, 2020 and February 15, 2021.
Applicant’s election without traverse of Group II in the reply filed on December 7, 2020 is acknowledged.  Applicant’s election of Species E, Species iii, and Species Y in the reply filed on February 15, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).


Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  The specification does not appear to disclose the limitations of claim 30 that steps (a)-(g) are repeated.

Claim Objections
Claims 31, 35, and 36 are objected to because of the following informalities:  The Examiner notes there are two claim 31s.  Claims 35 and 36 recite a step (s) which is not previously recited.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 29 recites “said device” in line 2.  It is not 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 26-31, 36, 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stubkjaer et al. (US 2008/0154095 A1) in view of Meehan (US 2008/0086070 A1).
With regard to claim 26, Stubkjaer et al. teach a method of performing lavage on a joint, comprising (a) providing a joint lavage kit comprising: (a2) a needle or catheter configured to enter into the intraarticular space (Fig. 3 member 39); (a3) a device configured to remove fluid from the intraarticular space (Fig. 3 outflow pump 40); (a4) a 
With regard to claims 27 and 36, see Fig. 3 pump 30, see Fig. 14, fluid is introduced and removed in response to pressure readings ([0060]).
With regard to claim 28, the device would necessarily be removed at the end of the procedure.
With regard to claim 29, see Fig. 14, fluid continues to be introduced and removed throughout the process in response to pressure readings ([0060]).  As fluid continues to be introduced and removed in conjunction with the compression as combined with Meehan the compression continues to be applied after fluid is introduced as further fluid is removed. 		With regard to claim 30, see Fig. 14, fluid continues to be introduced and removed throughout the process in response to pressure readings ([0060]).  As fluid continues to be introduced and removed in conjunction with the compression as combined with Meehan the 
With regard to the first claim 31, the device would necessarily be removed at the end of the procedure.
With regard to claim 38, see Fig. 3 member 22, fluid that is removed is collected so this would include cells washed out from the body.
Claims 32, 33, 35, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stubkjaer et al. (US 2008/0154095 A1) and Meehan (US 2008/0086070 A1) as applied to claim 30 above, and further in view of Kadan et al. (US 2015/0025311 A1).
With regard to claims 32, 33, and 35, Stubkjaer et al. teach a device substantially as claimed.  Stubkjaer et al. teach introducing fluid into the joint but do not specifically disclose what fluid is used.  However, Kadan et al. teach saline is a sterile fluid used to flush a joint ([0018]) and that the synovial fluid is removed when treating the joint ([0062], [0118], [0123]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use saline in Stubkjaer et al. as Kadan et al. teach this is effective for flushing the joint and is sterile and further to introduce fluid into the synovial 
With regard to claim 37, Stubkjaer et al. teach a device substantially as claimed.  Stubkjaer et al. do not disclose using imaging.  However, Kadan et al. teach using radiographic assistance and visualization to insert the catheter to ensure it is correctly located ([0051], [0070], [0121], [0124], [0133], [0167]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use radiographic assistance and visualization in Stubkjaer et al. as Kadan et al. teach this is beneficial for visualization and insertion.

Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stubkjaer et al. (US 2008/0154095 A1) and Meehan (US 2008/0086070 A1) as applied to claim 27 above, and further in view of Maxson et al. (US 5,215,531).
 With regard to claim 34, Stubkjaer et al. teach a device substantially as claimed.  Stubkjaer et al. do not disclose using adhesive or a depth marker.  However, Maxson et al. teach an adhesive skirt which is used to anchor a cannula for use in an arthroscopic procedure to maintain the position (Col. 1 lines 44-52, Col. 2 lines 46-53, Col. 5 lines 67-Col. 6 line 5).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use adhesive in Stubkjaer et al. as Maxson et al. teach this is beneficial for positioning.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Grabenkort et al. (US 5,382,229), Vad (US 6,527,760), and Kimura et al. (US 2010/0191173 A1) disclose introducing and removing fluid from a joint.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648.  The examiner can normally be reached on Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/EMILY L SCHMIDT/            Primary Examiner, Art Unit 3783